DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 11/5/2021 is acknowledged.
Claims 12-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aradhya et al. (US 2018/0033954 A1; hereinafter Aradhya).

Regarding Claim 1, Aradhya (Fig.1-5a) discloses a magnetic device, comprising: 

a spin Hall effect metal layer (shown; [0047]) including a metal exhibiting a large spin Hall effect to react 10to a charge current directed into the spin Hall effect metal layer to produce a spin-polarized current that is perpendicular to the charge current ([0048]), and the spin Hall effect metal layer being parallel to and adjacent to the free magnetic layer ([0047]) to direct the spin-polarized current generated in the spin Hall effect metal layer into the free magnetic layer, wherein the spin Hall effect metal layer includes one or more insertion metal layers ([0011, [0063]]) 15structured and operable to introduce interfacial scattering of electrons flowing in the spin Hall metal layer to increase the spin current that interacts with and changes the magnetization of the free magnetic layer of the MTJ ([0040], [0133]).  
Regarding Claim 2, The device as in claim 1, Aradhya ([0011], [0063]) discloses wherein the one or more insertion metal layers include at least one of Hf layer or Ti.  
Regarding Claim 203, The device as in claim 1, Aradhya ([0011], [0063]) discloses wherein the one or more insertion metal layers include a metal that is different from Hf or Ti.  
Regarding Claim 4, The device as in claim 1, Aradhya ([0009], [0011], [0039], [0063]) discloses wherein the spin Hall effect metal layer includes Pt and the one or 
Regarding Claim 255, The device as in claim 4, Aradhya ([0011], [0063]) discloses wherein the spin Hall effect metal layer further includes particles to further introduce interfacial scattering of electrons ([0011] discloses that the spin Hall metal layer includes different other particles).  
Regarding Claim 7, The device as in claim 1, Aradhya ([0011], [0063]) discloses wherein the spin Hall effect metal layer includes Pt and the one or more insertion metal layers include Ti layers such that the Pt and Ti layers are interleaved.  
Regarding Claim 8, The device as in claim 7, Aradhya ([0011], [0063]) discloses wherein the spin Hall effect metal layer further includes particles to further includes 5particles to further introduce interfacial scattering of electrons ([0011] discloses that the spin Hall metal layer includes different other particles).  

Regarding Claim 10, The device as in claim 1, Aradhya ([0011], [0063]) discloses wherein the spin Hall effect metal layer includes Pt and the one or more insertion metal layers include metal layers that are different from Hf and Ti (the insertion layer includes Hf, Y, Al, Zr, Ti, Mo or Nb) to enhance the scattering of electrons in the Pt such that the Pt and the metal layers are interleaved.  
Regarding Claim 1011, The device as in claim 1, wherein the free magnetic layer includes a Co layer (CoFeB; See Fig.4-5) or a thin ferromagnetic layer that exhibits a perpendicular magnetic anisotropy (PMA) ([0087]), wherein the interfacial scattering of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aradhya in view of Henrich et al. (US 4,038,216; hereinafter Henrich).
Regarding Claim 6, Aradhya as applied in claim 5, Aradhya does not particularly disclose wherein the particles include MgO particles.  
	Henrich (Col.5, lines 30-40) discloses different material suitable for scattering electrons and it discloses MgO/Pt to be one of them.
Therefore it would have been obvious in the art before the filling of the application to use MgO as the particles of metal Spin Hall material since it increases its efficiency and more stability in high power applications (Col.1, lines 21-50).
Regarding Claim 9, Aradhya as applied in claim 8, Aradhya does not particularly disclose wherein the particles include MgO particles.  
	Henrich (Col.5, lines 30-40) discloses different material suitable for scattering electrons and it discloses MgO/Pt to be one of them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOAZZAM HOSSAIN/           Primary Examiner, Art Unit 2896
December 4, 2021